Citation Nr: 9930474	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death based on exposure to ionizing radiation, or 
on a basis other than provided under 38 U.S.C.A. § 1318(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from February 1943 to 
February 1945.  He died in October 1991.  The RO in 1992 
found the appellant, the veteran's widow, entitled to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318(b).  

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The appellant was present at a Board 
hearing in October 1997.  The Board in October 1997 remanded 
the case to the RO for further development.

The Board observes that the RO in June 1999 advised the 
appellant that eligibility to dependent's educational 
assistance under chapter 35, title 38 United States Code had 
not been established.  However, the February 1992 rating 
decision that granted entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318(b) appeared to indicate 
that educational assistance eligibility had been established.  
Although this matter is not on appeal, the RO is asked to 
clarify the determination of eligibility for educational 
assistance benefits as a consideration to the appellant. 


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death on the basis of exposure to ionizing 
radiation or on a basis other than under the provisions of 
38 U.S.C.A. § 1318(b) is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death based on exposure to ionizing 
radiation or on basis other than as provided in 38 U.S.C.A. 
§  1318(b) is not well grounded.  38 U.S.C.A. § 5107 (West1 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran, at his death from metastatic lung cancer in 
1991, had established service connection for a psychiatric 
disability that was rated 100 percent disabling on a 
schedular basis for more than 10 years immediately preceding 
his death.  Accordingly, the RO in early 1992 granted the 
appellant's entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318(b).   

Thereafter the appellant in corresponding with the RO 
regarding the amount of the benefit mention in April 1992 
that the veteran had cancer of the "intestine and rectum" 
that left him with "100 percent complete disability".  She 
also disagreed with the RO determination arguing that the 
veteran's service connected disability was a contributing 
factor in his death.   In December 1992 and December 1993 she 
also mentioned colon and rectal cancer in the late 1950's.  

The record available to the RO at the initial adjudication of 
the appellant's claim for death benefits included service 
medical records and VA and private medical reports through 
the late 1980's that were unremarkable for any reference to 
cancer.  The first reference to metastatic lung cancer was in 
the death certificate and the autopsy report also mentioned 
adenocarcinoma of the prostate.  Private hospitalization 
records from late 1991 mention a history colon cancer in 1956 
treated with surgery and other therapy from 1956 to 1971.  
Metastatic colon cancer was considered and a likely lung 
primary was also mentioned.  No definite primary site was 
noted in the final diagnosis.

At an RO hearing in July 1995 the appellant recalled the 
veteran having told of being in Hiroshima or within five 
miles of the city during his service in Japan after the war.  
She also recalled references to colon and rectal cancer that 
apparently preceded her marriage to the veteran.   

No additional service records were located in 1995.  The 
Defense Nuclear Agency (DNA, since known as the Defense 
Special Weapons Agency (DSWA) and currently known and 
hereafter referred to as the Defense Threat Reduction Agency 
(DTRA)) was contacted in 1995 and asked to provide a dose 
estimate based upon the veteran's known presence in Japan in 
late 1945.  In January 1996, the agency reported the 
veteran's Army records did not document the veteran's 
presence with occupation forces in Hiroshima or Nagasaki and 
that official records placed him hundreds of miles from 
either city.

At a Board hearing in October 1997, the contention was made 
that the fatal cancer was related to the veteran's exposure 
to radiation during his service in Japan.  This was based 
upon the appellant's recollection of what the veteran had 
reported.  She once again mentioned his presence several 
miles from Hiroshima during the occupation and that he was 
not on leave at the time.  She married the veteran in 1971 
and indicated the recollections of colon and rectal cancers 
were through the veteran.  

Pursuant to the Board remand, the RO completed additional 
development required under 38 C.F.R. § 3.311 in view of the 
established diagnosis of lung cancer, which is a radiogenic 
disease as the likely primary cancer.  The DTRA reported in 
1998 that the veteran's Army records do not document his 
presence with occupation forces in Hiroshima or Nagasaki 
during service in Japan.  DTRA also found that available 
records places him no closer than 400 miles to Hiroshima and 
550 miles to Nagasaki.  The report included the estimated 
"worse case" maximum dose of less than one rem of radiation 
for the occupation forces assigned to Hiroshima or Nagasaki.  

The RO forwarded the claims folder to the Director, VA 
Compensation and Pension Service  (C&P Service Director) who 
then directed the claim to the VA Under Secretary for Health 
for a medical opinion.  In December 1998, a medical opinion 
was received from the Chief, Public Health and Environmental 
Hazards Officer.  The VA physician stated that it was not 
possible to provide an independent dose estimate for the 
veteran who apparently died from metastatic cancer presumably 
arising from the lung, or possibly a recurrent colorectal 
cancer according to the appellant.

The physician designee of the VA Under Secretary for Health 
found it unlikely that the veteran's lung, colon, rectal or 
prostate cancer could be attributed to exposure to ionizing 
radiation in service.  The opinion relied upon CIRRPC Science 
Panel Report Number 6, 1988, Health Effects of Exposure to 
Low Levels of Ionizing Radiation (BIER V) 1990 and Mettler 
and Upton, Medical Effects of Ionizing Radiation, 2nd edition 
1995, as related to the veteran's age and dose estimate.  The 
VA C&P Service Director in December 1998 after review of the 
record and the medical opinion opined that there was no 
reasonable possibility that the veteran's disability was the 
result of such exposure.



Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, in general, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§  3.307 or 3.309 and 
manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, 12 
Vet. App. 145, 147, 151 (1999) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
appellant has failed to meet this burden, the Board finds 
that her claim for service connection for the cause of the 
veteran's death on the basis of exposure to ionizing 
radiation is not well grounded and must be denied.  The Board 
must apply the current legal standard discussed below for 
such determinations in claims brought under 38 C.F.R. § 3.311 
such as the appellant's.

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  
Regarding the appellant's claim, after review of the 
development of the claim under 38 C.F.R. § 3.311 in light of 
the recent en banc decision in Hilkert, it is the opinion of 
the Board that the RO has substantially completed the 
development asked for by the Board in order to comply with 
the remand and in so doing has satisfied the requirements of 
Stegall.  

In remanding the case the Board sought to more fully develop 
the claim of service connection under § 3.311 criteria in 
light of the claimed exposure.  Neither she nor her 
representative has indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim based on ionizing radiation 
exposure or another basis.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  

The Board must also observe that the DSWA (now DTRA) in 1998 
provided a detailed explanation as to the dose assigned for 
the veteran's claimed presence at Hiroshima.  The appellant 
has not offered an alternative dose estimate.  It appears 
that the RO developed the claim conscientiously and sought to 
obtain information from various sources that would be 
helpful.  No other relevant but outstanding records have been 
mentioned to warrant expenditure of additional adjudication 
resources.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  The claim has been 
argued on the basis of the veteran's claimed exposure to 
ionizing radiation.  The Board will note that the record doe 
not include competent evidence to establish a well grounded 
claim for service connection of the cause of death linked to 
the psychiatric disability on a primary or contributory 
basis.

As noted above, consideration of well groundedness in a claim 
for service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311, requires, at a minimum, the 
threshold elements of a radiogenic disease and one not 
covered as presumptively service connected under §§ 3.307 or 
3.309 that is manifested within the applicable period, 
claimed nexus to in service exposure to ionizing radiation, 
and a positive dose estimate.  If these factors are present 
there is the obligation to go forward with other development 
under 38 C.F.R. § 3.311, but that obligation does not 
necessarily establish a well grounded claim at that point.

The veteran through his claimed presence at Hiroshima during 
the occupation time period which cannot be affirmatively 
excluded, and satisfying other factors including a positive 
dose estimate meets essential criteria.  However, the 
elements are cumulative rather than independent and even if 
all are present, it does not compel a conclusion that the 
claim is well grounded.  See Wandel, supra, and  Hilkert, 12 
Vet. App. at 151.  Lung cancer, prostate cancer and colon 
cancer are listed among the radiogenic diseases found under 
§ 3.311(b)(2)(i-xxiv), as amended effective September 24, 
1998, 63 Fed. Reg. 50993-50995 (Sept. 24, 1998).  

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
lay opinion because she is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions in such circumstances cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders the claim not well grounded.  

Under § 3.311(e) (1998), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert, 12 Vet. App. at 150, the Court held, in essence, 
that the paragraph (e) (§ 3.311(e)) factors must be 
considered in adjudicating a § 3.311 case but that each of 
the factors need not be discussed or explicitly referred to 
in writing for the regulation to function logically.  Thus, 
the Board may rely upon the VA C&P Service Director (designee 
of VA Under Secretary for Benefits) responses that followed 
VA medical opinion in December 1998 that relied on published 
scientific or medical evidence and discussed the § 3.311(e) 
factors dispositive of the claim based on ionizing radiation 
exposure.

Regarding the claim for service connection before the Board, 
the sole basis for service connection appears to rely upon 
the liberal provisions for claims based upon ionizing 
radiation exposure, as it was not contended otherwise at the 
Board hearing.  As noted previously, however, the record does 
not include competent evidence to well ground the claim on a 
basis unrelated to ionizing radiation exposure.  Colon or 
rectal cancer, initially reported in the 1990's by the 
appellant, is not otherwise confirmed medically.  
Notwithstanding the evidentiary discrepancy, the opinion of 
the physician designee of the VA Under Secretary for Health, 
and the VA C&P Service Director appeared to review the matter 
as if the disability has been confirmed.  There is no dispute 
about certain facts, principally that each of the cancers 
being initially reported more than 5 years after the exposure 
to ionizing radiation in service.   38 C.F.R. § 3.311(b)(5).

The VA medical opinion in 1998 discussed each of the 
dispositive factors listed in § 3.311(e) in light of 
pertinent information regarding the veteran's exposure and 
the disease in the formulation of the medical opinion that 
found it was unlikely any of the claimed cancers could be 
attributed to exposure to ionizing radiation in service.  The 
VA C&P Service Director concurred with the conclusion reached 
and in so doing relied on probative evidence that considered 
the relevant factors and emphasized those dispositive of the 
claim based upon exposure to ionizing radiation.  However, 
the opinion regarding a radiation basis for such cancer 
alleged but not confirmed is valid for an assumed disorder.  
VA and private medical records on file that date from the 
veteran's service through the 1980's did not confirm colon or 
rectal cancer during the time when he apparently claimed to 
have had several surgical procedures.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit, supra.  Since the claim turns on medical evidence 
and no competent evidence has been presented favorable to the 
claim from the standpoint of linking claimed colorectal, lung 
or prostate cancer to exposure to ionizing radiation many 
years previously, the claim for service connection for the 
cause of the veteran's death due to ionizing radiation 
exposure must be denied.  

The record developed included a substantial amount of medical 
evidence.  None of these records offer any support of the 
claim for service connection for the veteran's death due to 
radiation exposure on the basis of residual radiation he may 
have received during service in Japan immediately after World 
War II.  The information in medical records after service 
that does not include any mention of the claimed disorders 
until several years before the veteran's death without a 
nexus to service.

The RO accorded the appellant due consideration under the 
circumstances.  However, the Board in denying the claim as 
not well grounded has not prejudiced the appellant.  As the 
appellant has not submitted a well grounded claim of 
entitlement to service connection of the cause of the 
veteran's death as secondary to radiation exposure the 
doctrine of reasonable doubt is not applicable.


ORDER

The appellant not having submitted a well grounded claim for 
service connection for the cause of the veteran's death based 
on exposure to ionizing radiation, or on a basis other than 
provided under 38 U.S.C.A. § 1318(b), the appeal is denied.
 


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

